Blandeord, Justice.
1. The defendant moved to dismiss the writ of error in this case upon the ground that a copy of a certain account, *148which was contained in a certain book of accounts offered in evidence by plaintiff in error, which was attached _ to the brief of evidence filed oh the motion for new trial, was not approved by the court as part of the written evidence^ in said case. It appears that a brief of the oral evidence was, approved by the presiding judge ¡September 29, 1882. An agreement in writing between the parties in this case, by their counsel, to the effect that a copy of the written evidence, on being submitted to, and agreed to by plaintiff’s counsel during the next eight days, should be attached to the brief, was signed September 30, 1882. The certificate of the clerk of the court was that the foregoing .account was attached hereto, and filed October 6, 1882, 'The bill of exceptions, which was signed and certified by the presiding judge on the 11th day of October, 1882, states that the defendant offered in evidence the book, on which the plaintiff had charged the defendant, a copy •of which is annexed to a brief of the oral and copies of the written evidence, as agreed on and approved by the court, .and forms a part of the record in this case.
The bill of exceptions is a part of the record, and this bill of exceptions states that the written .evidence attached to the brief of the oral evidence, the’samo boing a copy of the book of accounts of the plaintiff, Cox, which was offered .and read in evidence by defendant, Floyd, “ forms a part ■of the record in this case.” Thus it. is that the presiding judge affirms and certifies that this copy of the written ■evidence, attached to the brief of the oral evidence, con•stitutes a part of the record in the case. It thereby imports verity, and is identified and verified by the presiding judge. It thereby becomes a part of the brief of the evidence, and a part of the record in this case ; so that the motion to dismiss is not well taken, and the same is overruled.
2. The question in this case is, where one person is in 'debted to another upon an account which runs through several consecutive years, and which, in the aggregate, amounts to over one hundred dollars, can be sued by that *149other party in a justice’s court, by allowing the account to be divided, so as to make two suits, each under one hundred dollars, but the two sums sued for aggregating the full amount of the account. The account in this case in the whole amounted to the sum of one hundred and thirty-two dollars. The same commenced in the year 1874, and ran regularly on from year to year to November, 1881, each year being added up and'credits subtracted, and the balance due being carried over to the next suceeding year, and thus a final balance was left of the sum stated. Two actions were brought in ajustice’s court against plaintiff in error by defendant in error, at the same time, one for the sum of ninety-five dollars and twenty-five cents, and one for the sum of forty dollars and seventy-five cents, and copies of accounts attached to the summons in these cases show that these two actions embraced the whole account due by plaintiff in error to the defendant in error. The defendant to these actions pleaded to the jurisdiction of the justice’s court, in that these two actions were each founded on parts of the same account, which account was more than one hundred dollars; the justice dismissed the plea, and gave judgment for plaintiff, Cox; Eloyd appealed to the superior court, and upon the trial of the c.ase, the jury rendered a verdict against the defendant. The defendant moved ÍQr á new trial, which was overruled by the court, and he excepted, and complains that this refusal was error.
One ground of error complained of was, that the court charged the jury, that if the account was to become due at the end of each year, then the justice’s court had jurisdiction, provided the account for that year did not exceed one hundred dollars.
In this charge the court mistook the law. This was a running account from year to year; there had been no settlement between these parties, and, although the plaintiff might have brought his action against the defendant upon the account at the end of each year, yet, if the balance at the end of each year was charged up on the next *150year’s account, this was then, at the end of several years, but one account and but one indebtedness, so that the plaintiff could not divide up this indebtedness so as to give a justice’s court j urisdiction. By the act of 1342 (Cobb's Digest, 653 ; Code, §4133), justice courts had jurisdiction conferred on them, where a debt had been divided up and several promissory notes were given for the same, within the jurisdiction of that court. It had been held by some of the judges of the superior courts, before the passage of this act, that, where one owed another a debt which exceeded the jurisdiction of a justice’s court, a defendant, by dividing the debt and giving several promissory notes, each within the jurisdiction of a justice’s court, would not thereby confer jurisdiction on such court. See 'Welborn, Judge, Ga. Decisions. Viewing the whole account of the plaintiff as one entire debt, it follows that the charge of the court complained of was error.* Judgment reversed upon the ground that the court erred in refusing the new trial.
Judgment reversed.

Compare Flournoy & Epping vs. Wooten, ex'r, 71 Ga., 168.